DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Allowable Subject Matter
Claims 21-22, 24-36, 38-40 are allowed.
As of claim 21, the closest prior art Karasawa et al. (US 2006/0072209 A1; Karasawa) teaches a projector 10 which includes a light source 20 that generates a light source light, a homogenization system 30 that makes an illumination light from the light source 20 homogeneous, a color separation system 40 that separates an illumination light having passed through the homogenization system 30 into lights of three colors including red, green, and blue, a light modulation portion 50 that is illuminated by illumination lights of respective colors exiting from the color separation system 40, a cross dichroic prism 60 that combines modulation lights of respective colors from the light modulation portion 50, and a projection lens 70 that projects an image light having passed through the cross dichroic prism 60 onto a screen (not shown). Of these components, the light source 20 and the homogenization system 30 together function as an illumination device that emits an illumination light. The light source 20 can include a lamp main body 21 that forms an almost dot-like light-emitting portion and a parabolic concave mirror 22 that collimates a light source light emitted from the lamp main body 21. The lamp main body 21 can include a lamp light source, for example, a high pressure mercury-vapor lamp, and generates an almost white light source light. The concave mirror 22 reflects a light emitted from the lamp main body 21, so that it goes incident on the homogenization system 30 in the form of a parallel light. The parabolic concave mirror 22 may be replaced by a non-parabolic concave mirror having, for example, a spherical surface or an ellipsoidal surface. When such an alternative concave mirror is used, a parallel light flux can be emitted from the light source 20 by disposing a parallelizing lens between the concave mirror 22 and the homogenization system 30. Karasawa does not anticipate or render obvious, alone or in combination, a first dichroic layer between the first prism and the third prism, the first dichroic layer configured to reflect light having a first color, transmit light having a second color, and transmit light having a third color; and a second dichroic layer between the first prism and the second prism, the second dichroic layer configured to transmit light having the first color, reflect light having the second color, and reflect light having the third color. 
Claims 22, 24-28 are allowed as being dependent on claim 21.
As of claim 29, the closest prior art Karasawa et al. (US 2006/0072209 A1; Karasawa) teaches a projector 10 which includes a light source 20 that generates a light source light, a homogenization system 30 that makes an illumination light from the light source 20 homogeneous, a color separation system 40 that separates an illumination light having passed through the homogenization system 30 into lights of three colors including red, green, and blue, a light modulation portion 50 that is illuminated by illumination lights of respective colors exiting from the color separation system 40, a cross dichroic prism 60 that combines modulation lights of respective colors from the light modulation portion 50, and a projection lens 70 that projects an image light having passed through the cross dichroic prism 60 onto a screen (not shown). Of these components, the light source 20 and the homogenization system 30 together function as an illumination device that emits an illumination light. The light source 20 can include a lamp main body 21 that forms an almost dot-like light-emitting portion and a parabolic concave mirror 22 that collimates a light source light emitted from the lamp main body 21. The lamp main body 21 can include a lamp light source, for example, a high pressure mercury-vapor lamp, and generates an almost white light source light. The concave mirror 22 reflects a light emitted from the lamp main body 21, so that it goes incident on the homogenization system 30 in the form of a parallel light. The parabolic concave mirror 22 may be replaced by a non-parabolic concave mirror having, for example, a spherical surface or an ellipsoidal surface. When such an alternative concave mirror is used, a parallel light flux can be emitted from the light source 20 by disposing a parallelizing lens between the concave mirror 22 and the homogenization system 30. Karasawa does not anticipate or render obvious, alone or in combination, receive input light having a first color, a second color, and a third color at the input output face; direct a first portion of the input light having the first color towards the first spatial light modulator; direct a second portion of the input light having the second color towards the second spatial light modulator; and direct a third portion of the input light having the third color towards the second spatial light modulator, wherein the first spatial light modulator is configured to modulate the first portion of the input light to produce first modulated light having the first color; wherein the second spatial light modulator is configured to: modulate the second portion of the input light to produce second modulated light having the second color; and modulate the third portion of the input light to produce third modulated light having the third color; and wherein the prism architecture is further configured to: direct the first modulated light towards the input output face; Appl. No.: 17/105,072Page 3 of 10Amendment - 116 T92040US02direct the second modulated light towards the input output face; and direct the third modulated light towards the input output face.
Claims 30-32 are allowed as being dependent on claim 29.
As of claim 33, the closest prior art Karasawa et al. (US 2006/0072209 A1; Karasawa) teaches a projector 10 which includes a light source 20 that generates a light source light, a homogenization system 30 that makes an illumination light from the light source 20 homogeneous, a color separation system 40 that separates an illumination light having passed through the homogenization system 30 into lights of three colors including red, green, and blue, a light modulation portion 50 that is illuminated by illumination lights of respective colors exiting from the color separation system 40, a cross dichroic prism 60 that combines modulation lights of respective colors from the light modulation portion 50, and a projection lens 70 that projects an image light having passed through the cross dichroic prism 60 onto a screen (not shown). Of these components, the light source 20 and the homogenization system 30 together function as an illumination device that emits an illumination light. The light source 20 can include a lamp main body 21 that forms an almost dot-like light-emitting portion and a parabolic concave mirror 22 that collimates a light source light emitted from the lamp main body 21. The lamp main body 21 can include a lamp light source, for example, a high pressure mercury-vapor lamp, and generates an almost white light source light. The concave mirror 22 reflects a light emitted from the lamp main body 21, so that it goes incident on the homogenization system 30 in the form of a parallel light. The parabolic concave mirror 22 may be replaced by a non-parabolic concave mirror having, for example, a spherical surface or an ellipsoidal surface. When such an alternative concave mirror is used, a parallel light flux can be emitted from the light source 20 by disposing a parallelizing lens between the concave mirror 22 and the homogenization system 30. Karasawa does not anticipate or render obvious, alone or in combination, a first prism; a second prism facing the first spatial light modulator; a third prism facing the second spatial light modulator; a first dichroic layer between the first prism and the third prism, the first dichroic layer configured to reflect light having a first color, transmit light having a second color, and transmit light having a third color; and a second dichroic layer between the first prism and the second prism, the second dichroic layer configured to transmit light having the first color, reflect light having the second color, and reflect light having the third color.
Claims 34-36, 38-40 are allowed as being dependent on claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art YONEKUBO et al. (US 20200004026 A1) teaches a cross dichroic prism including four triangular prisms that are mutually bonded, and a first dichroic film and a second dichroic film provided between adjacent prisms of the four triangular prisms, a plurality of display panels arranged respectively opposite to a plurality of light incident planes of the cross dichroic prism, and a projection optical system configured to project light emitted from the cross dichroic prism onto a pupil of a user. The cross dichroic prism includes an optically imperfect part at a center of a bonded part of the four triangular prisms. A ratio between an aerial conversion length from each of light-emission planes of the plurality of display panels to the center of the bonded part, and a width of the optically imperfect part, is greater than or equal to 250:1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882